Case 8:14-cr-00379-CEH-TGW Document 631 Filed 12/31/20 Page 1 of 10 PageID 5764




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

 UNITED STATES OF AMERICA

 v.                                                     Case No.: 8:14-cr-379-T-36TGW

 JESUS HERNANDO ANGULO
 MOSQUERA
 ___________________________________/

                                          ORDER

          This matter comes before the Court on the Defendant’s Motion for

 Compassionate Release (Doc. 610). In the motion filed pursuant to 18 U.S.C. §

 3582(c)(1)(A), as amended by the First Step Act, Defendant seeks a reduction in his

 sentence to time served and requests that he be deported to his native Columbia upon

 his release, due to COVID-19 concerns.1 In support of his motion, Defendant filed

 medical records under seal (Doc. 623), supplemental authority (Doc. 624), and the

 statement of a witness (Doc. 628). The Government did not file a response but

 presented its argument in opposition at a hearing on the motion that was held August

 19, 2020.2 At the hearing, a registered nurse presented expert medical testimony on

 Defendant’s behalf. The Court, having considered the motion, heard argument of

 counsel and being fully advised in the premises, will deny Defendant’s Motion for

 Compassionate Release.

 1
  Coronavirus disease 2019, known as COVID-19, is the illness caused by the SARS-CoV-2
 virus. On March 11, 2020, the World Health Organization declared COVID-19 a pandemic.
 2
     A hearing on the motion was requested by Defendant. See Doc. 611.
Case 8:14-cr-00379-CEH-TGW Document 631 Filed 12/31/20 Page 2 of 10 PageID 5765




 I.    BACKGROUND

       On September 4, 2014, Defendant, Jesus Hernando Angulo Mosquera, was

 charged in a two-count indictment for combining, conspiring, or agreeing to possess

 with intent to distribute five kilograms or more of cocaine while aboard a vessel subject

 to the jurisdiction of the United States in violation of 46 U.S.C. §§ 70503(a) and

 70506(a), (b) and 21 U.S.C. § 960(b)(1)(B)(ii) (Count 1); and intentionally possessing

 with the intent to distribute, or aiding and abetting others with the intent to distribute,

 five kilograms or more of cocaine while aboard a vessel subject to the jurisdiction of

 the United States in violation of 46 U.S.C. §§ 70503(a), 70506(a), (b) and 18 U.S.C. §

 2 (Count 2). Doc. 10. On October 23, 2015, after a nine-day trial, a jury found

 Defendant guilty on both counts. Doc. 372

       Defendant was sentenced on January 20, 2016, to a term of 235 months’

 imprisonment as to each Count, to be served concurrently, followed by five years of

 supervised release, and other mandatory conditions. Doc. 456. Defendant, who is 59

 years old, is currently incarcerated at the North Lake Correctional Institution located

 in Baldwin, Michigan. He has served less than a third of his sentence and is scheduled

 to be released from prison on May 6, 2031. See BOP Inmate Locator at

 https://www.bop.gov/inmateloc/.

       On May 26, 2020, Defendant filed the instant Motion for Compassionate

 Release (Doc. 610), requesting modification of his sentence due to the COVID-19

 pandemic, coupled with his medical conditions. Defendant alleges he suffers from

 “serious heart disease, renal disease (or kidney failure), Type II diabetes, hypertension,
                                             2
Case 8:14-cr-00379-CEH-TGW Document 631 Filed 12/31/20 Page 3 of 10 PageID 5766




 a history of lung disease, including a recent hospitalization for pneumonia, latent

 tuberculosis, and is obese.” Doc. 610 at 1. Defendant submits that his medical

 conditions constitute extraordinary and compelling reasons to warrant compassionate

 release because of his increased vulnerability to the virus and risk of fatal consequences

 should he contract COVID-19.

       At the hearing, counsel for the Government argued that the motion should be

 denied because Defendant fails to provide an extraordinary and compelling reason to

 permit his early release from prison. Of the seven factors the Center for Disease

 Control (CDC) recognizes as supporting extenuating circumstances, the Government

 contends that Defendant only has one. As for Defendant’s claimed medical conditions,

 the Government submits that with medication, Defendant’s conditions are under

 control. Further, the Government argues that to deport Defendant to Columbia will

 be more detrimental to his health given that there is minimal or no medical support

 for his various conditions in the remote area where he would be returning to live.

 Finally, the Government argues that Defendant has a significant amount of time left

 on his sentence and consideration of the sentencing factors weighs against a reduction

 in sentence.

       Defense counsel reiterated Defendant’s claim of innocence, noting Defendant

 had passed a polygraph. He contends Defendant was only a cook on the vessel and

 had no knowledge of the drugs on the boat. Defendant argues that he has served six

 years in prison and has been incarcerated longer than some of his co-defendants.

 Defendant suggests that he poses no risk to any community, particularly because he
                                             3
Case 8:14-cr-00379-CEH-TGW Document 631 Filed 12/31/20 Page 4 of 10 PageID 5767




 will be deported to his native Columbia where he will be reunited with his family who

 will care for him. At the hearing, the defense presented testimony from Jane M. Kurz,

 Ph.D., R.N., Professor of Nursing, who opined that given Defendant’s comorbidities,

 he is at high risk for contracting COVID-19 and suffering more serious or potentially

 fatal consequences if he is infected with the virus. On cross examination, Dr. Kurz

 acknowledged that she had no information as to the quality of medical care that would

 be available to Defendant should he be returned to Columbia. To refute the

 Government’s argument that Defendant would have inadequate medical care in

 Columbia, the Defendant submitted a letter from his daughter (Doc. 628-1) in which

 she explains the familial support system available to Defendant in Columbia, his living

 conditions, and the availability of medicines. Although they have limited means, she

 states that family would assist in getting Defendant the medical care he needs. Id.

 II.   LEGAL STANDARD

       Pursuant to 18 U.S.C. § 3582(b), a judgment of conviction that includes a

 sentence of imprisonment “constitutes a final judgment and may not be modified by a

 district court except in limited circumstances.” Dillon v. United States, 560 U.S. 817,

 824 (2010) (internal quotations omitted). Those limited circumstances are provided

 under 18 U.S.C. § 3582(c)(1)(A)(i). Effective December 21, 2018, the First Step Act of

 2018 amended section 3582(c)(1)(A) by adding a provision that allows prisoners to

 directly petition a district court for compassionate release. That provision states:

       The court may not modify a term of imprisonment once it has been imposed

 except that—
                                            4
Case 8:14-cr-00379-CEH-TGW Document 631 Filed 12/31/20 Page 5 of 10 PageID 5768




       (1) in any case—

             (A) the court, upon motion of the Director of the Bureau of Prisons,
             or upon motion of the defendant after the defendant has fully exhausted all
             administrative rights to appeal a failure of the Bureau of Prisons to bring a
             motion on the defendant’s behalf or the lapse of 30 days from the receipt of
             such a request by the warden of the defendant's facility, whichever is earlier,
             may reduce the term of imprisonment (and may impose a term of
             probation or supervised release with or without conditions that
             does not exceed the unserved portion of the original term of
             imprisonment), after considering the factors set forth in section
             3553(a) to the extent that they are applicable, if it finds that—

                     (i) extraordinary and compelling reasons warrant such a
                     reduction; or

                     (ii) the defendant is at least 70 years of age, has served at
                     least 30 years in prison, pursuant to a sentence imposed
                     under section 3559(c), for the offense or offenses for which
                     the defendant is currently imprisoned, and a determination
                     has been made by the Director of the Bureau of Prisons that
                     the defendant is not a danger to the safety of any other
                     person or the community, as provided under section
                     3142(g);

              and that such a reduction is consistent with applicable policy
              statements issued by the Sentencing Commission; and

              (B) the court may modify an imposed term of imprisonment to the
              extent otherwise expressly permitted by statute or by Rule 35 of
              the Federal Rules of Criminal Procedure. . . .

 18 U.S.C. § 3582(c)(1) (italics reflecting amendment under First Step Act).

 Accordingly, a court may reduce a sentence upon motion of a defendant provided that:

 (1) the inmate has either exhausted his or her administrative appeal rights of the BOP’s

 failure to bring such a motion on the inmate’s behalf or has waited until 30 days after

 the applicable warden has received such a request; (2) the inmate has established

 “extraordinary and compelling reasons” for the requested sentence reduction; and (3)
                                                5
Case 8:14-cr-00379-CEH-TGW Document 631 Filed 12/31/20 Page 6 of 10 PageID 5769




 the reduction is consistent with the Sentencing Commission’s policy statement. See id.

 Courts are to consider the § 3553(a) factors, as applicable, as part of the analysis. 3 See

 §3582(c)(1)(A).

        The defendant generally bears the burden of establishing that compassionate

 release is warranted. See United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013)

 (providing that defendant bears the burden of establishing a reduction of sentence is

 warranted under § 3582(c) due to a retroactive guideline amendment); United States v.

 Heromin, Case No. 8:11-cr-550-T-33SPF, 2019 WL 2411311, at *2 (M.D. Fla. June 7,

 2019) (citing Hamilton in the context of a § 3582(c) motion for compassionate release).

 III.   DISCUSSION

        A.      Administrative Exhaustion has been Satisfied.

        Defendant attaches to his motion a copy of an administrative request for

 reduction in sentence submitted to Defendant’s prison case manager dated April 23,

 2020, to be submitted to the warden. Doc. 610-4. The record does not reflect if or when

 the warden of CI North Lake responded to Defendant’s request, but more than thirty

 3
   These factors include: (1) the nature and circumstances of the offense and the history and
 characteristics of the defendant; (2) the need for the sentence imposed to reflect the seriousness
 of the offense, to promote respect for the law, and to provide just punishment for the offense;
 to afford adequate deterrence to criminal conduct; to protect the public from further crimes
 of the defendant; and to provide the defendant with needed educational or vocational training,
 medical care, or other correctional treatment in the most effective manner; (3) the kinds of
 sentences available; (4) the kinds of sentence and the sentencing range established for the
 applicable category of offense committed by the applicable category of defendant as set forth
 in the guidelines; (5) any pertinent policy statement issued by the Sentencing Commission;
 (6) the need to avoid unwarranted sentence disparities among defendants with similar records
 who have been found guilty of similar conduct; and (7) the need to provide restitution to any
 victims of the offense. 18 U.S.C. § 3553(a).


                                                 6
Case 8:14-cr-00379-CEH-TGW Document 631 Filed 12/31/20 Page 7 of 10 PageID 5770




 days has passed since Defendant submitted his request, and thus the Court finds

 Defendant has satisfied the administrative exhaustion requirement. See 18 U.S.C. §

 3582(c)(1)(A).

       B.     Defendant Fails to Present an Extraordinary and Compelling Reason
              for Compassionate Release.

       Even though Defendant exhausted administrative remedies prior to filing the

 instant motion, his motion nevertheless fails. In its existing policy statement on

 compassionate release, the Sentencing Commission identifies four categories in which

 extraordinary and compelling circumstances may exist: (1) the defendant’s medical

 condition; (2) the defendant’s advanced age (at least 65 years old); (3) family

 circumstances; and (4) other reasons. U.S.S.G. §1B1.13, cmt. n. 1(A)–(D). Only the

 first and fourth provisions are potentially relevant here, because Defendant is fifty-nine

 years of age and does not allege any extraordinary family circumstances.

       Under the first factor, a defendant’s medical condition may provide an

 extraordinary and compelling reason to support a reduction in sentence when the

 defendant is: (1) suffering from a terminal illness, i.e., a serious and advanced illness

 with an end of life trajectory; or (2) suffering from a serious physical or medical

 condition that substantially diminishes his ability to care for himself within the prison

 environment and from which he is not expected to recover. U.S.S.G. §1B1.13, cmt. n.

 1(A). Defendant alleges his medical conditions place him at increased risk for

 contracting COVID-19 and suffering more severe consequences as a result.

 Additionally, he submits that as a Columbian male, his expected life span is 57.99


                                             7
Case 8:14-cr-00379-CEH-TGW Document 631 Filed 12/31/20 Page 8 of 10 PageID 5771




 years and thus he is at the end of his life trajectory. Doc. 610 at 2, n.2. None of the

 conditions Defendant suffers from constitute a “terminal illness.” Further, the studies

 related to Columbian life expectancies are presumably for individuals living in

 Columbia, which currently, Defendant does not. There is nothing about Defendant’s

 alleged medical conditions that reveal he is unable to care for himself in the prison

 environment. To the contrary, as evidenced by the records he submits, his medical

 conditions are being routinely monitored and he is receiving medical care and

 medications for his various health problems.

       The fourth factor, which has been described as a catch-all provision, applies

 when, “[a]s determined by the Director of the [BOP], there exists in the defendant’s

 case an extraordinary and compelling reason other than, or in combination with, the

 reasons described in the subdivisions (A) through (C).” U.S.S.G. §1B1.13, cmt. n.

 1(D). On the facts before the Court, Defendant similarly fails to demonstrate an

 extraordinary and compelling reason to warrant release under this provision.

       Defendant argues the possibility that he will contract COVID-19 constitutes an

 extraordinary and compelling reason to support a reduction in his sentence. The

 Bureau of Prison’s website is currently reporting that C.I. North Lake has two inmates

 who are positive for COVID-19. (https://www.bop.gov/coronavirus/ last accessed

 December 31, 2020). One hundred sixteen inmates have recovered from COVID-19,

 and there have been two deaths. Id. This Circuit and others have held that general

 concerns about possible exposure to COVID-19 do not alone meet the criteria for an

 extraordinary and compelling reason under § 3582(c)(1)(A) and U.S.S.G. §1B1.13,
                                           8
Case 8:14-cr-00379-CEH-TGW Document 631 Filed 12/31/20 Page 9 of 10 PageID 5772




 cmt. n. 1. See United States v. Luster, 2020 U.S. App. LEXIS 34965, at *3 (11th Cir.

 Nov. 04, 2020) (finding that “generalized allegations concerning COVID-19 did not

 warrant release” given defendant’s lack of evidence concerning the severity of his

 conditions); United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“the mere existence

 of COVID-19 in society and the possibility that it may spread to a particular prison

 alone cannot independently justify compassionate release.”); United States v. Eberhart,

 No. 13-cr-313-PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“General

 concerns about possible exposure to COVID-19 do not meet the criteria for

 extraordinary and compelling reasons for a reduction in sentence.”). Thus,

 Defendant’s general concerns of the possibility of contracting COVID-19 are

 insufficient to support a reduction in his sentence. The Court acknowledges that

 Defendant does have health conditions that may put him at an increased risk should

 he contract COVID-19, but as noted above, his medical conditions are being routinely

 monitored, he is receiving medical care, and Defendant does not demonstrate that he

 is unable to care for himself in the prison environment. Thus, Defendant fails to

 demonstrate an extraordinary and compelling reason to support a reduction in

 sentence.

              C.     Section 3553 Factors Weigh Against a Reduction in Sentence.

       Even if Defendant was able to establish an extraordinary and compelling

 reason, the Court must make a finding that Defendant would not be a danger to the

 safety of any person or the community. See USSG § 1B1.13(2). Here, consideration of



                                            9
Case 8:14-cr-00379-CEH-TGW Document 631 Filed 12/31/20 Page 10 of 10 PageID 5773




  the § 3553(a) factors4 counsels against a reduction in sentence or compassionate

  release. Defendant has served only a fraction of his 235-month sentence, he has not

  taken responsibility for his part in the drug conspiracy, and the crime involved a

  significant quantity of drugs. He seeks to be returned to the area where he was first

  recruited to engage in the criminal conduct. Consideration of the § 3553(a) factors

  weighs against a reduction in Defendant’s sentence. Defendant committed a serious

  crime. The Court finds that a reduction in Defendant’s sentence would be contrary to

  the § 3553(a) factors, and consideration of the sentencing factors weigh against his

  release. Accordingly, it is hereby

            ORDERED:

            Defendant’s Motion for Compassionate Release (Doc. 610) is denied.

            DONE AND ORDERED in Tampa, Florida on December 31, 2020.




  Copies to:
  Counsel of Record and Unrepresented Parties, if any




  4
      Supra, n. 3.
                                             10
